             Case 7:20-mj-06832-UA Document 2 Filed 07/01/20 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of
Hon. Lisa Margaret Smith
United States Magistrate Judge



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                     SCHEDULING NOTICE

             -against-                                            20 MJ 6832 (LMS)

MARK JONES,
                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

        The Court has scheduled hearing in this matter for Wednesday, July 1, 2020, 1:15 PM,

before Magistrate Judge Lisa Margaret Smith. Members of the press and public may call the

same number, but will not be permitted to speak during the conference. To access the

teleconference, please follow these directions: (1) Dial the Meeting Number: (855) 268-7844; (2)

Enter the Access Code: 32091812#; and (3) Enter the PIN: 9921299#. Should legal counsel

experience any technical issues with the teleconferencing system, please contact Chambers at

(914) 390-4130.

        Persons granted remote access to proceedings are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials, restricted
           Case 7:20-mj-06832-UA Document 2 Filed 07/01/20 Page 2 of 2
entry to future hearings, denial of entry to future hearings, or any other sanctions deemed necessary

by the court.


Dated: July 1, 2020
       White Plains, New York
